Dismissed and Memorandum Opinion filed December 1,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00967-CR
____________
 
CHANTILLY ANNETTE HAMM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1187314
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to driving while intoxicated
with a child passenger. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to confinement
for two years in the State Jail Division of the Texas Department of Criminal
Justice, suspended confinement and placed appellant on community supervision
for three years. We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R.
App. P.
25.2(d).  The record
supports the trial court’s certification.  See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b)